Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 1 of 12 PageID# 69




                        ,QWKH0DWWHURI

                             86$
                              Y
                      6DXO3DFKHFR0HMLD

                             +HDULQJ

                        2FWREHU
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 2 of 12 PageID# 70

                                                                                1
                               USA v Saul Pacheco Mejia                10/18/2019


      1              IN THE UNITED STATES DISTRICT COURT

      2              FOR THE EASTERN DISTRICT OF VIRGINIA

      3                       (Alexandria Division)

      4

      5    UNITED STATES OF AMERICA,                )

      6             vs.                             ) Case No.: 1:15cr2

      7    SAUL PACHECO MEJIA,                      )

      8              Defendant.                     )

      9

     10

     11

     12

     13                   The above-entitled matter came on for

     14    arraignment on Friday, October 18, 2019, commencing

     15    at 11:03 a.m. at 401 Courthouse Square, Courtroom

     16    601, Alexandria, Virginia.

     17

     18

     19    BEFORE:

     20                   THE HONORABLE ROSSIE D. ALSTON, JR.

     21

     22              *           *           *            *        *


    Casamo & Associates              703 837 0076                 www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 3 of 12 PageID# 71

                                                                               2
                               USA v Saul Pacheco Mejia               10/18/2019


      1                       A P P E A R A N C E S:

      2

      3    ON BEHALF OF THE GOVERNMENT:

      4                   MICHAEL BEN'ARY, ESQUIRE

      5                   United States Attorney's Office

      6                   2100 Jamieson Avenue

      7                   Alexandria, Virginia 22314

      8                   (703) 299-3700

      9

     10    ON BEHALF OF THE DEFENDANT:

     11                   FRANK SALVATO, ESQUIRE

     12                   Law Offices of Frank Salvato

     13                   1203 Duke Street

     14                   Alexandria, Virginia 22314

     15                   (703) 548-5000

     16

     17                   EMILY BECKMAN, ESQUIRE

     18                   King Campbell Poretz

     19                   108 North Alfred Street

     20                   Alexandria, Virginia 22314

     21                   (703) 683-7070

     22    (Appearances continued on the next page.)


    Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 4 of 12 PageID# 72

                                                                               3
                               USA v Saul Pacheco Mejia               10/18/2019


      1    APPEARANCES (Continued):

      2

      3    ALSO PRESENT:

      4                   EVA DESROSIERS, Interpreter

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22


    Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 5 of 12 PageID# 73

                                                                               4
                               USA v Saul Pacheco Mejia               10/18/2019


      1                        P R O C E E D I N G S

      2                        -     -      -      -      -

      3                   THE CLERK:     Criminal Case No. 1:15cr2,

      4    United States of America versus Saul Pacheco Mejia.

      5                   MR. SALVATO:     Your Honor, nice to see you.

      6    Frank Salvato with Emily Beckman for Saul Pacheco

      7    Mejia.    Ms. Desrosiers is also here to translate.

      8                   (The interpreter was sworn.)

      9                   THE INTERPRETER:      For the record, my name

     10    is Eva Desrosiers.        I'm a federally certified

     11    translator.

     12                   THE COURT:     Thank you, ma'am.     Thank you

     13    for being here this morning.

     14                   MR. BEN'ARY:     Good morning, Your Honor.

     15    Michael Ben'Ary on behalf of the United States.

     16                   THE COURT:     Yes, sir.

     17                   MR. SALVATO:     Your Honor, this comes on

     18    for arraignment.        We have received a copy of the

     19    indictment.       We reviewed it with our client, enter a

     20    plea of not guilty, and request a jury trial.

     21                   Your Honor, because of the nature of the

     22    case and the complexity of the case, the


    Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 6 of 12 PageID# 74

                                                                                5
                               USA v Saul Pacheco Mejia                10/18/2019


      1    Government's going to make a decision on

      2    certification in this case or not.               I think both

      3    parties are looking for a status date at this point

      4    in either February or March or whatever would be

      5    available to the Court.

      6                   THE COURT:   Mr. Ben'Ary, when do you

      7    expect the Government to make a determination about

      8    the certification issue?

      9                   MR. BEN'ARY:    Your Honor, as I'm sure you

     10    know, it's a long process that requires a decision

     11    by the Attorney General.         He's the only one that can

     12    make the decision.

     13                   I've been consulting with our district's

     14    capital case coordinator, and he indicated if the

     15    Court was amenable to setting a status about four

     16    months out, that there's no reason a decision

     17    couldn't be made and us to be able to set a trial

     18    date at that time.

     19                   THE COURT:   All right.         Counsel, obviously

     20    with that issue, we have some speedy trial issues.

     21    Do we have any speedy trial implications that need

     22    to be decided on?


    Casamo & Associates             703 837 0076                   www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 7 of 12 PageID# 75

                                                                                6
                               USA v Saul Pacheco Mejia                10/18/2019


      1                   MR. SALVATO:    No, Your Honor.      We've

      2    actually spoken to our client this morning.              We've

      3    informed him that normally there would be a 70-day

      4    speedy trial right that he would have.             Given the

      5    complexity of the case -- and I believe there's some

      6    Fourth Circuit case law directly on point -- and

      7    also how we need to prepare, we've spoken with the

      8    client.    He's agreeable to set it outside the speedy

      9    trial and set it for a status.

     10                   THE COURT:   Do you have a speedy trial

     11    waiver form?

     12                   MR. SALVATO:    We do not, Your Honor.

     13                   THE COURT:   Go ahead and execute that.

     14                   MR. BEN'ARY:    Your Honor, may it please

     15    the Court.       I would suggest that 18 United States

     16    Code 3161(h)(7)(B)(ii) provides a basis for

     17    declaring a case complex and going outside of the

     18    normal 70-day clock and also 3161(h)(7)(B)(i), the

     19    ends of justice exception, would apply in this case.

     20                   THE COURT:   I always like to have the

     21    speedy trial waiver's executed because I don't know

     22    how that law's going to be interpreted down the road


    Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 8 of 12 PageID# 76

                                                                                7
                               USA v Saul Pacheco Mejia                10/18/2019


      1    and I want to make sure I take care of my cases, but

      2    I appreciate you letting me know the evidence.

      3                   Sir, your counsel's presented to me a

      4    waiver of speedy trial.         Your lawyer has indicated

      5    that it is your desire to waive speedy trial with

      6    regard to these issues because of circumstances that

      7    need to be taken care of in advance of your trial.

      8    After going over that form with your counsel, if you

      9    agree to a speedy trial, please sign it, and we'll

     10    submit it back to the Court.

     11                   MR. SALVATO:    And, Your Honor, while

     12    that's being translated, I will get in touch with

     13    Larry Dash, the budgeting coordinator on the Fourth

     14    Circuit.       I've been down this road before.          I'll

     15    speak with him at the beginning.               We'll be getting

     16    paperwork to you soon.

     17                   THE COURT:   Yes, sir.      Yes, I've spoken

     18    with Mr. Dash, not specifically about this case, but

     19    I understand the process that we go through.

     20    Obviously, I'm sensitive to the outcome in a case as

     21    sensitive as this.

     22                   MR. SALVATO:    Thank you, Your Honor.        I've


    Casamo & Associates             703 837 0076                   www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 9 of 12 PageID# 77

                                                                               8
                               USA v Saul Pacheco Mejia               10/18/2019


      1    been through that with Mr. Dash several times, so we

      2    should be smooth sailing.

      3                   THE COURT:   Yes, sir.

      4                   MR. SALVATO:    Should be.

      5                   THE COURT:   In the Court's presence, Mr.

      6    Mejia has endorsed a waiver of speedy trial.               It's

      7    being presented to the Court now.              It's been

      8    endorsed by one of his counsel and has been

      9    presented to the deputy clerk.           Let's go ahead and

     10    set status.       I think that's the best thing to do at

     11    this point.       What would you suggest?

     12                   MR. SALVATO:    Maybe February 21st, Your

     13    Honor, which would be a Friday, or the 28th.

     14                   THE COURT:   Let's go with the 21st.

     15                   MR. SALVATO:    21st.    Yes, sir.

     16                   THE COURT:   And that will be at eleven

     17    o'clock.       You may not know this, but in

     18    accommodation to the other District Court judges,

     19    I'm trying to do most of my criminal docket at

     20    eleven o'clock as opposed to nine o'clock.

     21                   MR. SALVATO:    Your Honor, the Government's

     22    also provided us a discovery order this morning.


    Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 10 of 12 PageID# 78

                                                                                9
                               USA v Saul Pacheco Mejia                10/18/2019


       1   We'll take a look at that.          I don't anticipate any

       2   problems.       We'll probably get that filed next week.

       3   I'll just -- let me review it --

       4                  THE COURT:   You can submit that -- you can

       5   submit that through chambers and we will take care

       6   of that.

       7                  Mr. Mejia, have you had any difficulty

       8   understanding the interpreter that's been provided

       9   to you by the Court?

     10                   THE DEFENDANT:     No.    I can understand her

     11    well.

     12                   THE COURT:   Do you have any questions for

     13    the Court?

     14                   THE DEFENDANT:     No.    But I hope for a

     15    positive response.

     16                   THE COURT:   Yes, sir.      All right.    So

     17    obligations you have at this point is to make sure

     18    that you cooperate with your counsel.             Do the best

     19    you can as far as helping them prepare for your

     20    trial.    In the meantime, we're going to remand you

     21    to the custody of the United States marshal.               Thank

     22    you, sir.


    Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 11 of 12 PageID# 79

                                                                               10
                               USA v Saul Pacheco Mejia                10/18/2019


       1                  MR. SALVATO:    Thank you, Your Honor.        We

       2   appreciate the interruption in your case.

       3                  THE COURT:   No problem.

       4                  (Whereupon, the proceedings at 11:09 a.m.

       5   were concluded.)

       6

       7

       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22


    Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:15-cr-00002-RDA Document 28 Filed 09/03/20 Page 12 of 12 PageID# 80

                                                                               11
                               USA v Saul Pacheco Mejia                10/18/2019


       1                      CERTIFICATE OF REPORTER

       2

       3                  I, Janice A. Salas, do hereby certify that

       4   the foregoing proceedings were taken by me in

       5   stenotype and thereafter reduced to typewriting

       6   under my supervision; that I am neither counsel for,

       7   related to, nor employed by any of the parties to

       8   the action in which these proceedings were taken;

       9   and further, that I am not a relative or employee of

     10    any attorney or counsel employed by the parties

     11    hereto, nor financially or otherwise interested in

     12    the outcome of the action.

     13

     14

     15

     16

     17

     18

     19                        ____________________________________

     20                        JANICE A. SALAS

     21                        Court Reporter

     22


    Casamo & Associates              703 837 0076                  www.casamo.com
